DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive.
Applicant argues with respect to amended claim 1, on page 8 of the Remarks filed 5 April 2021, that “‘the coordinate information of the location touched by the user’ of Kim does not correspond to or equate with “an area of the user-blocked region of the screen of the mobile terminal” of amended claim 1. Kim does not mention or teach ‘a total area of the screen of the mobile terminal’ or ‘calculating a display scale based on an area of the user-blocked region of the screen of the mobile terminal and a total area of the screen of the mobile terminal’”. 
However, Examiner respectfully disagrees. Kim (US 2016/0050362 A1) discloses the detection of an area corresponding to coordinate information of the location touched by the user (paragraph 0112). The “location touched by the user” of paragraph 0112 of Kim equates with “an area of the user-blocked region of the screen of the mobile terminal” of claim 1 of the instant application. 
Regarding the claim limitation of “a total area of the screen of the mobile terminal,” it is apparent that the coordinate system of Kim corresponds to the entire area of the display unit 40 (see paragraph 0111). That is, Kim teaches that the coordinate information of the location touched by the user on the display unit 40 is obtained. The coordinate system therefore must 
Regarding the argument that Kim does not mention or teach “calculating a display scale based on an area of the user-blocked region of the screen of the mobile terminal and a total area of the screen of the mobile terminal,” it is apparent to a person having ordinary skill in the art before the effective filling date of the invention that the display scale is inherently calculated in order to automatically transform the display region 120a-120c as illustrated in Fig. 5 of Kim. That is, Kim teaches that the image display region (see examples of image display regions 120A through 120C) is automatically transformed (i.e., “scaled”) based on the location touched by the user and based on the input image 110b which is displayed on the total area of the screen (see paragraph 0113 and Fig. 5). Thus the claims remain rejected as being unpatentable over Li in view of Kim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, 14, 16-18, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0078178 A1) in view of Kim (US 2016/0050362 A1).

Claim 1, Li teaches a method for displaying an a visual object interface (visual object such as a webpage, video or image, see paragraph 0026, 0038 and Figs. 1, 8, and 9), applied to a mobile terminal (electronic device 100; see Figures 1-14), comprising:

zooming out the image preview interface of the mobile terminal in a case that the screen of the mobile terminal is in the landscape state (see steps 570 and 590, in which the visual object is displayed in the landscape mode, a user-specified zooming level is automatically applied to the visual object, the zooming level may be “zoomed out” as chosen by the user; see paragraphs 0059 and 0034); and displaying the zoomed-out visual object interface (the interface corresponding to the landscape or portrait orientation is automatically displayed at the user-specified zoom level; paragraph 0080 and step 590).
Li is silent regarding wherein the visual object interface is an image preview interface comprising a preview image captured by a camera of the mobile terminal; 
wherein the zooming out the image preview interface comprises zooming out the image preview interface based on a user-blocked region of the screen of the mobile terminal, where the user-blocked region is a region of the screen blocked by the user; and the displaying the zoomed-out image preview interface comprises displaying the zoomed-out image preview interface based on the user-blocked region of the screen of the mobile terminal; 
wherein the zooming out the image preview interface based on the user-blocked region of the screen of the mobile terminal comprises: calculating a display scale based on an area of the user-blocked region of the screen of the mobile terminal and a total area of the screen of the mobile terminal; and zooming out the image preview interface based on the display scale.

wherein the zooming out the image preview interface comprises zooming out the image preview interface based on a user-blocked region of the screen of the mobile terminal (according to the grip or touch of the user, the view angle and screen composition is transformed; paragraph 0113), where the user-blocked region is a region of the screen blocked by the user (see user’s grip obstructing the view of the display in Fig. 5 and paragraph 0043); and
the displaying the zoomed-out image preview interface comprises displaying the zoomed-out image preview interface based on the user-blocked region of the screen of the mobile terminal (“the image display region may be varied according to the touched location of the user detected on the display unit 40;” paragraph 0100);
wherein the zooming out the image preview interface based on the user-blocked region of the screen of the mobile terminal comprises: calculating a display scale based on an area of the user-blocked region of the screen of the mobile terminal and a total area of the screen of the mobile terminal (based on the coordinate information of the location touched by the user, the transformation of the image display region is determined; see paragraph 0112-0113); and
zooming out the image preview interface based on the display scale (the transformation is applied and the image display region 120A-C is displayed as in Fig. 5 and paragraph 0112).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Kim with that of Li in order to 
 
Claim 2, Li further teaches wherein the zooming out the image preview interface of the mobile terminal in a case that the mobile terminal is in a landscape state comprises: zooming out the image preview interface in a case that the mobile terminal is in the landscape state (user-specified zooming level is automatically applied; paragraph 0059), and a zoom-out operation of a user on the image preview interface is detected (zooming level may be set using touch-sensitive components of the input/output module 340; paragraph 0047).
Kim further teaches wherein the zoom-out operation of a user on the image preview interface is detected as the user changes the grip or touch on the display (paragraph 0112-0113 of Kim). 

Claim 3, Li further teaches wherein the displaying the zoomed-out image preview interface comprises displaying the zoomed-out image preview interface in a predetermined position (the interface is displayed on the display of device 100 as shown in Fig. 6).

Claim 4, Li further teaches wherein after displaying the zoomed-out image preview interface, the method further comprises: adjusting at least one of a zoom-out scale (user may set the user-preferred zooming level after the visual object is displayed; see paragraph 0037 and Fig. 37) or a display position of the image preview interface when detecting an adjustment operation of a user on the image preview interface.


Claim 7, Kim further teaches wherein the displaying the zoomed-out image preview interface based on the user-blocked region of the screen of the mobile terminal comprises: displaying the zoomed-out image preview interface in a region of the screen of the mobile terminal other than the user-blocked region (see Fig. 5 and paragraph 0043 and 0112, the reset image display region 120a-12c is varied such that the input image is not obscured).

Claim 16 is analyzed and rejected over Li in view of Kim as a non-transitory computer readable storage medium (memory storage module 320; paragraph 0046 of Li), wherein a computer program is stored thereon (computer programming code;” paragraph 0046 of Li), and the program is executed by a processor (computer processing module 330 of Li) to implement the method for displaying the image preview interface according to claim 1.

Claims 17 and 18 are rejected as claiming similar subject matter as claim 4. These claims only differ from claim 4 in their respective dependencies.  

Claims 8-11, 14, and 20 are each analyzed and rejected over Lim in view of Kim as a mobile terminal (electronic device 300; paragraph 0043 and Fig. 15 of Li) comprising a memory 

Claim 22, Kim further teaches wherein an area of the zoomed-out image preview interface is smaller than an area of the screen of the mobile terminal (image display regions 120A-120C are smaller in area than the display area of display unit 40; see Fig. 5).

Claim 23, Li in view of Kim teaches the method according to claim 22, wherein the predetermined position is a display position of the image preview interface in last position of the mobile terminal in the landscape state (previously stored user display preferences are applied; paragraph 0026) .
Kim teaches wherein the image preview interface is of an image shooting interface (see paragraph 0094 and Fig. 5).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0078178 A1) in view of Kim (US 2016/0050362 A1), and further in view of Yano (US 2008/0048993 A1).

Claim 24, Li in view of Kim teaches the method according to claim 1, but is silent regarding wherein the zooming out the image preview interface of the mobile terminal in a case 
Yano teaches wherein zooming out the image preview interface of the mobile terminal in a case that the mobile terminal is in a landscape state comprises: zooming out the image preview interface directly in response to detecting that the mobile terminal is in the landscape state (scaling is changed simultaneously upon detection of the display orientation; paragraph 0152).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Yano with that of Li in view of Kim in order to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.